Citation Nr: 1814655	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-14 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a sinus disability.

2.  Whether new and material evidence has been submitted to reopen a claim for tinnitus.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for anemia and low white blood cell count due to herbicide exposure.

6.  Entitlement to service connection for shrapnel wounds to the left knee and forehead.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for malaria.

9.  Entitlement to service connection for jungle rot.

10.  Entitlement to service connection for heat exhaustion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to July 1969 and from February 1991 to April 1991.  He also had Reserve and National Guard service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland CA.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The Veteran originally claimed service connection for shrapnel injuries to the forehead and bilateral knees.  After reviewing the evidence, and considering the Veteran's testimony at his July 2017 hearing, the Board has separated a claim for service connection for a right knee disability from the general claim for service connection for shrapnel injuries to the forehead and bilateral knees.  That will be explained in detail in the remand section below.

The issue of entitlement to service connection for a right knee disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On July 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for service connection for malaria, anemia, and heat exhaustion was requested.

2.  A December 1991 RO rating decision denied service connection for sinusitis.

3.  The Veteran did not perfect an appeal of the December 1991 RO decision.

4.  The evidence received since the December 1991 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a sinus disability.

5.  An August 2002 RO rating decision denied service connection for tinnitus.

6.  The Veteran did not perfect an appeal of the August 2002 RO decision.

7.  The evidence received since the August 2002 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

8.  The preponderance of the evidence shows that a sinus disability was not incurred in and is not due to or the result of service.

9.  The competent and credible evidence of record is in equipoise as to whether currently diagnosed tinnitus was incurred during active service.

10.  The Veteran does not have a current diagnosis of a shrapnel injury to the forehead or left knee.

11.  The Veteran does not have a current diagnosis of jungle rot.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for malaria by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal for service connection for anemia by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal for service connection for heat exhaustion by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a sinus disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  A sinus disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

7.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred during active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8.  The criteria for entitlement to service connection for a shrapnel injury to the forehead and left knee have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

9.  The criteria for entitlement to service connection for jungle rot have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2017).  

At the July 2017 hearing, the Veteran withdrew the claims for service connection for malaria, anemia, and heat exhaustion.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals concerning service connection for malaria, anemia, and heat exhaustion and they are dismissed.

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in November 2008 and November 2013 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  All identified and available treatment records have been secured to the extent possible, which includes VA examinations, and applicable health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection for a sinus disability, shrapnel injuries to the forehead and left knee, and jungle rot.  However, the Board finds that an examination is not necessary to decide those claims due to a lack of credible lay or medical evidence of any of those disabilities in service or for decades thereafter.  In essence, there is no credible lay evidence of a continuity of symptomatology since service, nor is there competent evidence of record that links the claimed disabilities to service.  Therefore, a VA examination is not warranted for the claims for service connection for a sinus disability, shrapnel injury to the forehead and left knee, or jungle rot.  38 C.F.R. § 3.159(c)(4) (2017).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed to decision.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

VA rating decisions that are not timely appealed are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C. § 5108 (2012); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection was denied for a sinus condition in a December 1991 RO decision.  The RO noted that the available service medical records, including the separation examination, did not show diagnosis or treatment of a sinus condition.

Service connection for tinnitus was denied in an August 2002 RO decision.  The RO noted that there was no record of the Veteran being treated for tinnitus while he was on active duty, and the evidence of record did not show any ear injury or ear surgery.  Although tinnitus was reported at a VA examination, the VA examiner opined that the tinnitus was not at least as likely as not due to the Veteran's service.

Evidence associated with the claims file since December 1991 and August 2002 RO decisions includes additional lay statements, VA and private treatment records, and the transcript from the Veteran's July 2017 Board hearing.  

Concerning the claimed sinus disability, in an August 20005 and May 2006, the Veteran underwent septoplasty.  Those private records provide evidence of a current disability of the septum, which was not present at the time of the December 1991 RO decision.

Concerning the claimed tinnitus, the Veteran has submitted a February 2017 letter from a VA doctor in which the doctor opines that it was more likely than not that the Veteran had tinnitus due to service noise exposure.  That evidence gives a possible nexus between a present diagnosis and the Veteran's active service.  

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the newly submitted treatment records give a current diagnosis of a sinus disability, and a possible nexus between a present diagnosis of tinnitus and the Veteran's active service, that evidence raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2017).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for a sinus disability and tinnitus are reopened.  

Although the new evidence is adequate for the limited purpose of reopening the claims, that does not necessarily make it sufficient to allow the grant of the benefits sought.  That will be discussed below.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Sinus Disability

A private treatment record from September 1999 contains a diagnosis of chronic sinusitis.

In August 2005, the Veteran underwent septoplasty to repair a septal deviation with bilateral nasal airway obstruction.

In May 2006, the Veteran underwent a revision septoplasty and bilateral inferior turbinate reduction.

In July 2010, the Veteran was treated by a private doctor for sinusitis.

A private treatment record from May 2014 shows the Veteran's continuing nasal congestion and obstruction.

Current VA treatment records show that the Veteran has received ongoing treatment for sinusitis and residuals of a septoplasty.

The private and VA treatment records show that the Veteran has a current diagnosis of a sinus disability.  The remaining question is whether the currently diagnosed disabilities are related to the Veteran's service.

The service medical records are negative for signs, symptoms, or diagnoses of a sinus disability, to include sinusitis or any deviated septum.  The Veteran's July 1969 service separation examination report shows that he had a normal nose and sinuses.  Reserve service examination reports from February 1978, January 1979, and February 1987 show that the Veteran had a normal nose and sinuses.  A November 1992 service entrance examination report shows that the Veteran had a normal nose and sinuses.  A February 1996 service examination report shows that the Veteran had a normal nose and sinuses.  That evidence weighs against a finding of in-service incurrence or aggravation of sinusitis or a deviated septum.  Additionally, none of the post-service medical treatment providers, private or VA, has suggested a connection between service and any current sinus disability.  The only evidence of such a connection comes from the Veteran himself.

At the July 2017 hearing, the Veteran described a time while serving in Vietnam that he set a charge in a hole, and the charge exploded before he could get away.  He stated that he was unconscious, and after he awoke, he found he had problems breathing.  He stated that his nose was then crooked.  However, the available service medical records do not support the Veteran's assertions.  Significantly, the Veteran indicated on a February 1978 Report of Medical History that he did not have nose or throat trouble.  He also indicated that he did not have sinusitis.  The Veteran marked on a January 1979 Report of Medical History that he did not have sinusitis.  The Veteran indicated on a February 1987 Report of Medical History that he did not did not have nose or throat trouble.  The Veteran indicated on a November 1992 Report of Medical History that he did not have sinusitis, nose, or throat trouble.  As the Veteran's present assertions contradict what the Veteran himself indicated on the Report of Medical History completed in conjunction with the separation examination, the Board finds his current statements to not be credible.  The Board finds that contemporaneous statements made at separation from active service and throughout his time in the Reserves and National Guard to be more credible than statements submitted later in furtherance of a claim for benefits.  The Board finds the Veteran's indications on his Report of Medical History to be of greater probative weight than his present assertions, as the Veteran created the Reports of Medical History contemporaneously with his actual service.

In sum, the evidence of record establishes that the Veteran has current sinus disabilities.  However, the record does not establish that the claimed disabilities are related to any incident of service.  None of the medical records showing diagnoses of the claimed disabilities indicates that any sinusitis or deviated septum is at least as likely as not a result of service, and neither the Veteran nor representative has presented or identified any such existing medical opinion.  Without evidence showing a relationship to service, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247 (1999).

Accordingly, the Board finds that the claim for service connection for a sinus disability must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and that claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

As an initial matter, a February 2017 VA examination report provides a diagnosis of tinnitus.

Therefore, the question to be decided in the present appeal is whether that tinnitus is associated with the Veteran's active duty.  With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma through exposure to gunfire, mortars, and rockets while serving in Vietnam.  Significantly, the Veteran's service personnel records show that the Veteran was awarded the Combat Action Ribbon.  Based on that evidence, the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board finds that he likely experienced acoustic trauma during service.

With respect to whether there is a nexus or relationship between current tinnitus and service, the Board acknowledges that the February 2017 VA examiner opined that it was less likely as not that the claimed tinnitus was related to service, the claims file revealed no complaints for tinnitus during active service, and post-service treatment records showed that the Veteran had recreational noise exposure of target practice and distant motorcycle riding.

However, the Board notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

The Veteran is competent to describe his in-service noise exposure and current ringing in his ears, and the Board finds that his assertions are credible.  Additionally, a private audiological examination report from July 2014 contains a history of the Veteran's tinnitus dating to the 1960s.  The Veteran has also submitted a February 2017 letter from a VA doctor that indicates that the Veteran was exposed to significant noise exposure through exposure to combat while serving in Vietnam.  The doctor opined that it was more likely than not that the Veteran had tinnitus due to that exposure.  After a review of the evidence of record as a whole, the Board finds that the current tinnitus cannot be disassociated from in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Shrapnel Wounds to the Forehead and Left Knee

The Veteran's June 1967 service entrance examination shows that he had a scar on his forehead.  The Veteran's July 1969 service separation examination shows that he had a one-inch scar on his forehead and a one-half-inch scar on his right arm.

February 1978 and January 1979 reserve service examination reports show that the Veteran had normal skin.  The reports also indicate that the Veteran had a normal head, face, and lower extremities.

The Veteran indicated on February 1978 and January 1979 Reports of Medical History that he had not experienced a head injury or "trick" or locked knee.  

A February 1987 service examination report shows that the Veteran's head and lower extremities were normal.  The Veteran indicated on a February 1987 Report of Medical History that he did not have a head injury, a skin disease, or "trick" or locked knee.

The November 1992 service examination report shows that the Veteran's head and lower extremities were normal.  The Veteran indicated on a November 1992 Report of Medical History that he did not have a head injury, a skin disease, or "trick" or locked knee.

A February 1996 service examination report shows that the Veteran's head and lower extremities were normal.  The Veteran indicated on a February 1996 Report of Medical History that he did not have a head injury, a skin disease, or "trick" or locked knee.

In November 2010, the Veteran underwent a series of orbital X-rays of the entire skull in preparation for an MRI.  There were two small ringed metal plates with screws in the right side of the upper cervical spine.  There were no foreign bodies or metal fragments throughout the remainder of the skull and face.  The bony structures were deemed unremarkable.

An orbital X-ray taken in January 2012 found no evidence of radiopaque or metallic densities.

At the July 2017 hearing, the Veteran stated that he served as a mortorman and a combat engineer while on active duty in Vietnam.  He stated that while on patrol, a rocket hit next to him on the road.  He stated he was knocked into a river.  He swam to shore and patched himself up.  He stated that he did not seek medical attention, but he had shrapnel in his forehead and both of his knees.  He experienced numbness and pain in the knees.

The Board finds that the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with a shrapnel disability of the forehead or left knee.  Even if the Veteran's account of being thrown by a rocket explosion into a river and patching himself up afterwards is accurate, merely establishing a showing in service is not sufficient to grant service connection because there also has to be chronic residual disability resulting from that inservice condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that service connection for a shrapnel disability of the forehead and left knee is not warranted.  A specific disability of the forehead and left knee has not been identified during or contemporary to the period on appeal by any competent evidence of record.  Notably, none of the competent evidence of record demonstrates that the Veteran has a diagnosis of a shrapnel disability of the forehead or left knee.  Although the Veteran states that he experiences pain, numbness, and itching, service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of a clear diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no actual disability diagnosed at any time since the claim was filed or contemporary to the filing of the claim, and there remains no current evidence of the claimed disability, no valid claim for service connection for a shrapnel disability of the forehead and left knee exists.

As the preponderance of the evidence is against the claim for service connection for a shrapnel disability of the forehead and left knee, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Jungle Rot

The July 1969 service separation examination report is negative for signs or symptoms of jungle rot.  The Veteran's skin was deemed to be normal.

February 1978 and January 1979 reserve service examination reports show that the Veteran had normal skin.

The Veteran indicated on February 1978 and January 1979 Reports of Medical History that he did not experience skin diseases.

A February 1987 service examination report shows that the Veteran had normal skin.  The Veteran indicated on a February 1987 Report of Medical History that he did not have a skin disease.

The November 1992 service entrance examination report shows that the Veteran had normal skin.  The Veteran indicated on a November 1992 Report of Medical History that he did not have a skin disease.

A February 1996 service examination report shows that the Veteran had normal skin.  The Veteran indicated on a February 1996 Report of Medical History that he did not have a skin disease.

In October 2015, a VA dermatologist noted that examination of the Veteran's lower extremities was within normal limits.

An October 2016 VA dermatology clinic record shows that the Veteran had no concerning lesions of the lower extremities.

At his July 2017 Board hearing, the Veteran stated that everyone who served in Vietnam got jungle rot.  He stated that he had lesions on his skin.

The Board finds that the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with any skin disability of jungle rot.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that service connection for jungle rot is not warranted.  A specific disability of jungle rot has not been identified during or contemporary to the period on appeal by any competent evidence of record.  Notably, none of the competent evidence of record demonstrates that the Veteran has a diagnosis of jungle rot or any skin disability that could be claimed as jungle rot.  Although the Veteran has claimed to have symptoms he attributes to jungle rot, the record shows that he was seen by a VA dermatologist.  That dermatologist has not identified any symptoms or diagnosis attributable to jungle rot.  The Board finds the records of treatment from the VA dermatologist to be highly persuasive evidence that the Veteran does not have jungle rot, as the dermatologist has had the specialized medical training to identify skin disorders.  In the absence of a clear diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no actual disability diagnosed at any time since the claim was filed or contemporary to the filing of the claim, and there remains no current evidence of the claimed disability, no valid claim for service connection for jungle rot exists.

As the preponderance of the evidence is against the claim for service connection for a bilateral knee disability, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for service connection for malaria is dismissed.

The appeal for service connection for anemia is dismissed.

The appeal for service connection for heat exhaustion is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a sinus disability is reopened.  To that extent only, the appeal is granted.

Entitlement to service connection for a sinus disability is denied.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  To that extent only, the appeal is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for shrapnel wounds to the left knee and forehead is denied.

Entitlement to service connection for jungle rot is denied.





REMAND

In his original claim, the Veteran sought service connection for a shrapnel injury to the bilateral knees and forehead.  Above, the Board founds that the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with a disability of the forehead or left knee.

However, at the July 2017 Board hearing, the Veteran referenced a prior history of right knee surgery.  Private treatment records show that in October 2012, the Veteran underwent a right knee arthroscopy.  Additionally, a July 1978 reserve service treatment record shows that the Veteran injured his right knee while training in the field three days previously while on ACDUTRA.  The treatment record shows that the Veteran had experienced no previous knee injury.  An August 1978 service treatment record shows that the Veteran has a trauma to the right knee about three weeks previously.

The VA's statutory duty to assist the Veteran includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand is required to provide the Veteran a VA examination, which adequately addresses the relationship, if any, between any current right knee disability, and service.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, request any outstanding private treatment records and associate them with the record.  All attempts to locate records must be documented in the claims file.

2.  Obtain all VA treatment records not already associated with the claims file.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability.  The examiner must review the claims file and should note that review in the report.  A complete history should be elicited from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  Concerning any right knee disability identified, the VA examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any right knee disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner is asked to discuss the significance, if any, of the documented in-service July 1978 right knee injury.  Any opinion expressed should be accompanied by a complete rationale.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


